Exhibit 10.5

 

NeoPhotonics Corporation
Amended and Restated

Non-Employee Director Compensation Policy

Effective:  April 25, 2013

(as amended by by the Board on January 18, 2017)

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of NeoPhotonics Corporation (“NeoPhotonics”) or any of its
subsidiaries (each such member, a “Director”) will receive the following
compensation for his or her Board service:

 

Annual Cash Compensation

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. The meeting fees set forth below are
payable on the last day of each fiscal quarter in which the service
occurred.  If a Director joins the Board at a time other than effective as of
the first day of a fiscal quarter, each annual retainer/fee set forth below will
be pro-rated based on days served in the applicable fiscal year, with the
pro-rated amount paid for the first fiscal quarter in which the Director
provides the service, and regular full quarterly payments thereafter.  All
annual cash fees are vested upon payment; meeting fees are vested upon the date
of the meeting. 

1.Annual Board Service Retainer: 

a.Chairman of the Board:  $ 42,500

b.All other Directors:  $ 42,500

2.Annual Committee Chair Service Fee:

a.Chairman of the Audit Committee:  $ 20,000

b.Chairman of the Compensation Committee:  $ 15,000

c.Chairman of the Nominating & Corporate Governance Committee: $ 10,000

3.Annual Committee Member (non-Chair) Service Fee:  

a.Audit Committee:  $ 10,000

b.Compensation Committee:  $ 5,500

c.Nominating & Corporate Governance Committee: $ 4,600

4.Annual Lead Independent Director Service Fee:  $7,500

5.Meeting Fees:

a.Meeting fee for member of the Technical Advisory Board: 

·



$5,000 per regular meeting if the meeting requires long distance travel (i.e. >1
day)

·



$2,500 per regular meeting if the meeting does not require such travel (i.e. <1
day for a conference call meeting)





--------------------------------------------------------------------------------

 



 

Equity Compensation

The equity compensation set forth below will be granted under the NeoPhotonics
Corporation 2010 Equity Incentive Plan (the “Plan”).  All stock options granted
under this policy will be non-statutory stock options, with an exercise price
per share equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying NeoPhotonics common stock on the date of grant, and a term of ten
(10) years from the date of grant (subject to earlier termination in connection
with a termination of service as provided in the Plan). 

 

1.Annual Grants:  On the date of each NeoPhotonics annual stockholders’ meeting
held after the date of the adoption of this Amended and Restated Policy, each
Director will be automatically, and without further action by the Board,
granted:

(A)



a stock option for a number of shares of common stock with a target value equal
to $37,500 (for 2017) and $47,000 (for 2018 and thereafter), rounded down for
any partial share.  Such option will vest in twelve (12) equal monthly
installments from the date of grant, such that the option is fully vested on the
one-year anniversary of the date of grant*, subject to the Director’s Continuous
Service (as defined in the Plan).

(B)



Restricted Stock Units (RSUs) covering a number of shares of common stock equal
to (i) $37,500 (for 2017) and $47,000 (for 2018 and thereafter) divided by (ii)
the Fair Market Value of a share of NeoPhotonics common stock on the date of
grant*, rounded down for any partial share.  Such RSUs will vest on the one-year
anniversary of the date of grant, subject to the Director’s Continuous Service
(as defined in the Plan).

* The stock options and RSUs will be deemed fully-vested if the Director’s term
concludes at the following year’s regular annual stockholders’ meeting, even if
such meeting occurs less than 12 months from the previous meeting.

Target fair value for the above stock option grants will be calculated using a
Black-Scholes model and based on a 30 trading day trading average (ending the
day before the grant date).

 

 



--------------------------------------------------------------------------------